Citation Nr: 0522483	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  96-37 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma, sarcoidosis, 
and bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from April 1986 to August 
1986 and from September 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied an application to reopen 
a claim for service connection for asthma, sarcoidosis, and 
bronchitis on the basis that new and material evidence had 
not been submitted.

The veteran's original claims file, which included 
documentation of the denial of service connection for asthma 
and bronchitis, has been lost.  In an August 2003 
supplemental statement of the case, the RO denied the current 
claim on the basis that new and material evidence had not 
been submitted to reopen the claim.  In its March 2004 REMAND 
of this claim, the Board, noting the loss of the veteran's 
claims file, addressed the claim as one for service 
connection on the merits as opposed to as a "new and 
material evidence" issue.  Subsequently in a March 2005 
supplemental statement of the case, the RO denied the claim 
for service connection for asthma, sarcoidosis, and 
bronchitis on the basis of the merits of the claim.  

Given that the claims file containing records associated with 
the previous denial is missing, the Board here shall 
adjudicate the claim for service connection for asthma, 
sarcoidosis, and bronchitis on the merits as there is no 
reference point of evidence on which to determine whether new 
and material evidence has been submitted to reopen such 
claim.  Put another way, as can best be determined, all of 
the evidence contained in the present claims file is new; and 
much of that which is relevant to the asthma, sarcoidosis, 
and bronchitis service connection claim is material to the 
adjudication of that claim.  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Thus, in view of the loss of the veteran's 
claims file, the Board will adjudicate the claim on a de novo 
basis.



FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  There is no medical evidence of an etiological 
relationship between asthma, sarcoidosis, or bronchitis, and 
active duty; and sarcoidosis did not begin during active 
military service, or become manifest within a year 
thereafter.  


CONCLUSION OF LAW

Asthma, sarcoidosis, and bronchitis were not incurred in or 
aggravated by the veteran's active military service, and 
sarcoidosis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in letters dated in May 2001, March and April 
2004, and in the statement of the case and supplemental 
statements of the case.  These documents in combination 
informed the veteran of the information and evidence 
necessary to substantiate the claim, which evidence she was 
expected to submit, and which evidence VA would attempt to 
obtain for her.  She was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has made reasonable efforts 
to obtain relevant medical and other evidence adequately 
identified by the appellant in support of her claim.  The 
veteran has been afforded relevant examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Regulations provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as sarcoidosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. § 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and she does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions; service medical records (enlistment 
examination report); VA and private treatment records; the 
reports of VA examinations; and published material.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on her behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.

The appellant is claiming entitlement to service connection 
for asthma, sarcoidosis, and bronchitis, which she claims to 
be linked to her period of active service.  The Board 
initially notes that, as discussed below, the claims file 
includes sufficient medical evidence showing diagnoses of 
current asthma, sarcoidosis, and bronchitis; and the Board 
concedes the presence of these disorders.  

The question therefore is whether these disabilities were due 
to disease or injury incurred or aggravated during active 
military service; or in the case of sarcoidosis, was 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

 On review of the record, however, as discussed below, the 
Board finds that the preponderance of the evidence is against 
a finding that there is a nexus between any asthma, 
sarcoidosis, or bronchitis, and the veteran's service.  

The record shows that there is one existing claims file and 
that there was another claims file containing earlier records 
which was lost.  The lost claims file apparently contained 
records including service medical records and other records 
developed prior to those contained in the extant claims file.  

In cases where the veteran's service medical records are, 
through no fault of her own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made attempts to obtain 
the appellant's missing records, to no avail. The veteran has 
also been advised of the RO's unsuccessful efforts, and was 
requested to send any pertinent records she had.  Thus, the 
Board concludes the VA's heightened duty to assist the 
veteran is satisfied.

The only service medical records in the claims file are 
reports of medical history and examination in December 1985, 
associated with the veteran's enlistment.  These show no 
indications of the claimed disorders and offer no information 
otherwise material to the adjudication of this claim.  The 
veteran has alleged that her claimed asthma, sarcoidosis and 
bronchitis began during active military service.  Such 
conditions during service cannot be verified or ruled out, 
due to the loss of her service medical records.  However, the 
remainder of the medical evidence in the existing claims file 
does not indicate that any currently claimed disability began 
in or is due to service.

With respect to sarcoidosis, subsequent to the veteran's 
service separation, the medical record is negative for any 
diagnosis of or treatment for sarcoidosis until March 1995.  
VA clinical records show that a November 1994 chest X-ray was 
normal.  At that time the lungs were normal in appearance 
with no evidence of active disease.  Then in early March 
1995, X-ray examination of the chest demonstrated what 
appeared to be bilateral hilar adenopathy and adenopathy in a 
paratracheal location, and pulmonary vascular engorgement.  
The physician interpreting the X-ray opined that these 
abnormalities had developed since the prior study of November 
1994, and that the hilar changes were suggestive of 
adenopathy such as found with sarcoidosis.  

VA clinical records include a pulmonary clinic consultation 
sheet later in March 1995 that contains a provisional 
diagnosis of sarcoidosis-new onset; and after consultation, 
an impression of stage I sarcoidosis.  A March 1995 
ophthalmology consultation sheet contains a provisional 
diagnosis of sarcoid; and after consultation, a diagnosis of 
no evidence of ocular sarcoid activity.  An April 1995 VA 
report of a microscopic analysis of lung tissue biopsy 
contains a diagnosis that findings may be consistent with 
sarcoidosis.  An April 1995 Gallium Scan Report contains an 
impression of findings compatible with clinical diagnosis of 
sarcoidosis.

With respect to asthma, the first indication of an asthma 
condition is contained in a January 1996 VA examination 
report, which shows that the veteran reported that she went 
to Germany in April 1990, and six months later she was 
complaining of mild difficulty breathing through her nose and 
other symptoms.  She reported that the symptoms were becoming 
a year-round problem.  After examination, the report contains 
an assessment of history of rhinitis; could be possible 
component; however, not contributing with allergic pollens, 
house dust mite, and also vasomotor component with weather 
changes; now patient progressing with history of asthma.   

In an August 1996 statement, the Chief of Pulmonary & 
Critical Care at the Eisenhower Army Medical Center, stated 
that the veteran had been diagnosed with stage I sarcoidosis 
in March 1995.  This was confirmed by bronchoscopy and 
biopsy, which was positive for granuloma and granuloma in the 
bronchial wall. The physician stated that endobronchial 
sarcoidosis is associated with asthma and asthmatic 
bronchitis in these patients.  He also stated that the 
veteran's pulmonary function studies had shown mild airway 
obstruction, and that the veteran had also had multiple 
episodes of sinusitis.

In an August 1996 statement from a physician assistant at the 
Eisenhower Army Medical Center, he stated that he had been 
caring for the veteran for the past several years for her 
asthma and chronic, recurrent sinusitis.  He stated that the 
veteran's primary provider for her asthma was the Chief, 
Pulmonary Medicine.  He stated that the veteran's military 
medical records were not available for review to provide 
specific dates of treatment.

VA treatment records include an undated one containing an 
assessment of (1) sarcoidosis, stable, PFTs unchanged from 
February 1997, (2) asthma, mild and controlled with 
Proventil, and (3) allergic rhinitis.

During a March 1999 VA examination the veteran reported a 
history of sarcoidosis, asthma, and bronchitis; and 
complaints including asthma, bronchitis, and airway 
obstruction, difficulty breathing, shortness of breath, and 
congestion.  After examination, the report contains a 
diagnosis of chronic sinusitis.

Reports of VA examinations in June 2000 and April 2003 
address the veteran's service-connected sinusitis and do not 
address or refer to her claimed asthma, sarcoidosis, or 
bronchitis. 

In summary, none of the veteran's claimed disorders of 
asthma, sarcoidosis, and bronchitis, are shown in service or 
until several years after service.  Post-service medical 
records show no indication of any sarcoidosis until about two 
and one-half years after service, in March 1995, when it was 
first diagnosed.  There is no medical opinion or other 
competent evidence to link that disorder to service.  

The first indication of asthma is not until later, in January 
1996.  As reflected in a VA examination at that time, there 
is an assessment merely of history of asthma.  In the August 
1996 statement by the Chief of Pulmonary & Critical Care, 
that physician stated only that the veteran had been 
diagnosed with stage I  sarcoidosis, and he then opined 
generically that endobronchial sarcoidosis is associated with 
asthma and asthmatic bronchitis.  

The only assessment of asthma is contained in an undated VA 
treatment record, which indicates that that record was 
generated after February 1997.  The only indication of 
bronchitis is the physician's August 1996  generic statement 
that endobronchial sarcoidosis is associated with asthma and 
asthmatic bronchitis.  There is no medical opinion or other 
competent evidence to link any asthma or  bronchitis to 
service.  The only such indication of an etiology is the 
physician's opinion that endobronchial sarcoidosis is 
associated with asthma and asthmatic bronchitis, suggesting 
that the asthma and/or bronchitis was caused by the veteran's 
sarcoidosis.  None of the competent evidence links any of 
these to service.

In a letter dated in March 2004, the veteran stated that she 
was treated for sinusitis and asthma by the physician 
assistant at the Eisenhower Army Medical Center (who authored 
the August 1996 statement above) from 1994 to 1998.  However, 
that does not provide a link between asthma and service.  
Moreover, on review of the physician assistant's statement 
and that of the treating physician in August 1996, it is 
clear that the asthma was associated with the sarcoidosis, 
which was diagnosed in March 1995.  

Post-service medical records showing no indication of any of 
the claimed disorders until several years after service are 
probative evidence against a nexus with service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

To the degree that the physician assistant's August 1996 
statement shows continuity of symptomatology by his statement 
that he had been caring for the veteran for the past several 
years for her asthma, the record does not show a diagnosis of 
asthma prior to January 1996.  Further, the veteran herself 
has stated that the treatment by that assistant began only in 
August 1994.

To the extent that the physician assistant statement 
represents a history supplied by the veteran, the Board notes 
that a diagnosis based solely on a history as related by the 
veteran, as it relates any current condition to service, 
constitutes no more than a transcription of a lay history, 
and therefore is not thereby transformed into competent 
medical evidence of a relationship between service and a 
current disorder.  See Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See 
also LeShore v. Brown 8 Vet. App. 406 (1995).  There is no 
contemporaneous medical record showing asthma prior to 
January 1996.  

While the veteran believes and has asserted that she has 
asthma, sarcoidosis, and bronchitis that are related to her 
military service, she is not shown to be other than a lay 
person.  As such, she has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, and the absence of competent evidence 
of a nexus between the claimed conditions and the veteran's 
service, the Board finds that the evidence warrants the 
conclusion that a remand for examination or an opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); see also Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).
 
The Board concludes that the veteran does not have asthma, 
sarcoidosis, and bronchitis that were incurred in or 
aggravated by service.  Accordingly, based on a review of the 
entire record, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for asthma, sarcoidosis, 
and bronchitis is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


